In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (LaTorella, J.), dated June 12, 2002, which granted the defendant’s motion for summary judgment dismissing the complaint and denied her cross motion to add Dan’s Supreme Supermarkets, Inc., as a defendant.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing of entitlement to judgment as a matter of law by demonstrating that it did not own, possess, or control the property where the plaintiff was injured (see Ross v Lyndhurst, 290 AD2d 432 [2002]; Gennosa v Twinco Servs., 267 AD2d 200 [1999]). In response, the plaintiff failed to raise a triable issue of fact that the defendant exercised such ownership, possession, or control (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Furthermore, in opposition to the defendant’s establishment of prima facie entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact that the defendant created the alleged dangerous condition which caused her to fall (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Ellis v New York Racing Assn., 300 AD2d 621 [2002]). Additionally, the Supreme Court properly denied the plaintiff’s cross motion to add Dan’s Supreme Supermarkets, Inc., as a defendant, because the plaintiff failed to establish that Dan’s *400Supreme Supermarkets, Inc., and the defendant were united in interest (see Buran v Coupal, 87 NY2d 173 [1995]; Brady v 5644 Ave. U Assoc., 291 AD2d 523 [2002]; Malament v Vasap Constr. Corp., 285 AD2d 584 [2001]). Santucci, J.P., Smith, McGinity and Schmidt, JJ., concur.